Citation Nr: 1633428	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) since December 9, 2005.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from March 1956 to September 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Seattle, Washington, Regional Office (RO). In April 2010, the Veteran had a hearing before a Decision Review Officer (DRO) at the RO. In April 2015, the RO denied a TDIU. In June 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the Portland, Oregon, RO. Transcripts for both hearings are in the record. In October 2015, the Board remanded the case to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998). In its October 2015 Remand, the Board directed the RO to schedule the Veteran for a VA PTSD examination. Documents in the record reflect that the Veteran was scheduled for the examination but that he cancelled it. Within a month of receiving the supplemental statement of the case (SSOC), however, the Veteran's spouse submitted a statement that the Veteran had contacted the local VA outpatient clinic after receiving the examination notification letter and was told that VA already had the needed information and further examinations were not necessary. The Veteran's spouse indicated in her letter that the Veteran would be willing to report for an examination. The record reflects that the examinations were cancelled on the same date of the examination notification letter before the Veteran would have received said notification letter in the mail. Therefore, remand is necessary to conduct the relevant VA examination.

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD examination to obtain an opinion as to the current nature of his disorder. All indicated tests and studies should be accomplished and the findings reported in detail. The examiner should expressly address whether the Veteran's PTSD impacts his ability to secure or follow a substantially gainful occupation.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner's attention is drawn to the following:

*VA treatment records describing the Veteran's psychiatric symptoms:
	--VBMS Entry 3/14/06
	--VBMS Entry 6/22/07, p. 1
	--VBMS Entry 7/28/10 (second), p. 13-16, 
      29-31, 36-42, 67-72
--VBMS Entry 7/28/10 (third), p. 56, 
      61-64
	--VVA Entry 3/13/13 (first), p. 64-69, 
      78-82, 519-525, 537-542
      --VVA Entry 3/13/13 (second), p. 6-10
      --VBMS Entry 4/13/13, p. 3-7
      --VBMS Entry 1/7/16, p. 194-195
	
*Private treatment records describing the Veteran's psychiatric symptoms:
	--VBMS Entry 11/12/08
	--VBMS Entry 7/15/15

*VA PTSD examinations dated July 2007, May 2010, and January 2013

*Statements from the Veteran:
	--12/05 claim
	--5/10 statement
	--1/11 report of general information
	--4/13 Congressional communications
	--4/15 correspondence

*Lay statements from the Veteran's friends and family dated December 2005, November 2008, June 2010, March 2013, April 2013, July 2015, June 2016

*April 2010 DRO hearing testimony

*June 2015 Board hearing testimony

*October 2015 Board Remand

2.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

3.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




